DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-14 are presented for examination.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a state determination device for”; “a data acquisitor configured to”; “a classification condition storage configured to”; “a learning model storage configured to”; “a data classifier configured to”; “a learner/an estimator configure to” and “processing step for”, in claim 1, 2 and 14; 
“a management device” configured to, in claim 13, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims 1-2 elements:
 “a state determination device for” invoke 35 U.S.C. 112(f), as “device” is considered a substitute for “means”. However, the structure and function of the elements are defined in the specification, so a 35 U.S.C. 112(b) rejection is not required. See [0029]-[0032]; 
“a classification condition storage” invoke 35 U.S.C. 112(f), as “device” is considered a substitute for “means”. However, the structure and function of the elements are defined in the specification, so a 35 U.S.C. 112(b) rejection is not required. See [0040]; and 
“a learning model storage” invoke 35 U.S.C. 112(f), as “device” is considered a substitute for “means”. However, the structure and function of the elements are defined in the specification, so a 35 U.S.C. 112(b) rejection is not required. See [0043].
The claim 13 element: “a management device” invoke 35 U.S.C. 112(f), as “device” is considered a substitute for “means”. However, the structure and function of the elements are defined in the specification, so a 35 U.S.C. 112(b) rejection is not required. See [0043].

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
The term “estimates an abnormality degree” in claims 9-11 is a relative term which renders the claim indefinite. The term “degree” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Par. [0046], [0052] does not have a clear definition or standard. Applicant might need give an explanation or amend the claims to clarify the issue and overcome the rejection. 

The claims 1-2 and 14 limitations “a data acquisitor”; “a data classifier”; “a learner/an estimator” and “processing step”, invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “data acquisitor” teaches the data acquisitor 30 is functional means for acquiring various data input from the injection molding machine 2 in Par. [0038]; “data classifier” teaches as the data classifier 32 is functional means for creating the learning data Par. [0039]; “a learner/an estimator” teaches the learner 110 performs machine learning using a learning model in which the individual data classified in Par.  [0043]; and “processing step” teaches the processing step including a learning step for performing machine learning for the learning model concerned or an estimation step for performing estimation using the learning model concerned in Par [0018]. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph.
As per claim 3-13, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claims 1 or 2. They are therefore rejected as set forth above.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, rejection under 112(b) the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 2 and 14 recite under its broadest reasonable interpretation, is a data gathering step. The limitation of “data acquire… and data classify”, under its broadest reasonable interpretation, is a data gathering/classifying or data organizing
In claims 1, 2 and 14, the step data acquire… and data classify…, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components. The “acquire … and classify…limitations falls under the category of a mental process in that a person could collect data and organized in a certain group based prior data pattern (learning model) as claim 1, estimation using the learning model as claim 2, processing step as claim 14, and Par. [0018]. under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.
The judicial exceptions are not integrated into a practical application.  In particular, the claim recites additional elements of a storing the classify data and the learning model are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exceptions using a generic component (MPEP 2106.05(f)).  The limitation of collecting and classifying data on the injection molding machine amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on the received data on the injection molding machine amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “storage” and “machine learning” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exceptions using a generic computer component (MPEP 2106.05(f)). In addition, the limitation of receiving data from sensors amounts to no more than insignificant pre-activity of receiving data. Further, the “acquiring and classifying data” step simply appends well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. Furthermore, providing details of the received data amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)- “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Thus, when taken alone, the individual elements do not amount to significantly more than the above-identified judicial exceptions (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For the above reasons, claims 1-2 and 14 are directed to patent-ineligible subject matter.
Claims 3 and 5-7 are rejected under 35 U.S.C. 101 because they are dependent to claim 1; additionally, they are also well-understood generic claims directed to abstract ideas primarily of data manipulation and mathematical calculations.
Claim 4 is drawn to a list of devices does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 8 is draw list a type of machine learning does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Claims 9-10, is draw to display an abnormal state does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 12, is drawn device connection does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
As claims 11 and 13 drawn managing the ejection molding machine by sending a command based the predetermined data threshold, those limitation integrate the abstract idea into a practical application. Applicant may incorporate those limitation in the independent claims 1-2 and 14 to overcome the rejection under 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1	Claim(s) 1-2, 5-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magario et al. (US 2004/0093114) in view of Maruyama (US 2017/0028593 A1).
Regarding claims 1, 2 and 14, Magario discloses state determination device (process controller 150) for determining an operating state of an injection molding machine ([0075], sequence control for producing moldings repeatedly in a predetermined procedure in the injection molding machine 100), the state determination device comprising:
 a data acquisitor configured to acquire data on the injection molding machine ([0066] The processing part 155 takes control programs and data relating to various information); and
a classification condition storage (memory part 156) configured to store conditions for classifying the data on the injection molding machine acquired by the data acquisitor ([0067]-[0070], Fig. 1 and 2, Fig. 10-11, information relating to the operating state of the injection molding machine 100 and the operating states of the peripheral machines 130, sent to the process controller 150 by the detectors 110a, 120a, 131a, 132a, 133a and 134a and stored in the memory part 156),
Magario does not discloses a learning model storage configured to store a plurality of learning models; a data classifier configured to classify the data acquired by the data acquisitor, based on the classification conditions stored by the classification condition storage, and settle a learning model to which the classified data are applied, among the learning models to be stored in the learning model storage; and a learner configured to perform machine learning for the learning model settled as an application destination by the data classifier, based on the data classified by the data classifier.
Maruyama discloses a learning model storage configured to store a plurality of learning models [0042] The learning result storage unit 14 is a function means for storing the result of the learning by the state learning unit 13 based on the teacher data); a data classifier configured to classify the data acquired by the data acquisitor, based on the classification conditions stored by the classification condition storage ([0037], The state data include, for example, a load on a driving unit of each injection molding machine, frequency response of axes, resin pressure, clamping force, machine operation history, process monitoring data for each molding cycle, molding conditions, quality information on a molded article, alarming (history), failure information), and settle a learning model to which the classified data are applied, among the learning models to be stored in the learning model storage (Abstract) ; and a learner (state learning unit 13) /estimator (state prediction unit 15) configured to perform machine learning for the learning model settled as an application destination by the data classifier, based on the data classified by the data classifier ([0040], [0046], The state learning unit 13 of the present embodiment advances the supervised learning with the occurrence of alarming or the occurrence of failure in the state data assumed to be the target variable and with the other state data as the teacher data).
Magario and Maruyama are analogous art. They relate to detecting the abnormal function of the machine. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the machine learning device is obtained by performing machine learning using the state data obtained from the injection molding machines of    Maruyama for controlling the operation of a molding machine of Magario in order to perform monitoring, administration and control of a molding machine from a remote location or while on the move by using a mobile telephone or a portable information terminal and the Internet.
Regarding claims 5 and 7, Magario discloses the conditions stored by the classification condition storage include a condition for classifying data with every predetermined one of manufacturing cycles of the injection molding machine ([0065]-[0068], Fig. 2, Fig. 10-11 element 156A-I, storing the each injection molding machine state and information); and the data classifier classifies the data acquired by the data acquisitor according to the order of the cycle concerned in the manufacturing cycles of the injection molding machine, based on the conditions stored by the classification condition storage ([0065]-[0068], [0071]-[0072], [0094]-[0095],  the memory part 156 has an advance event notification program 156F, a program for use at the time of address setting 156G, and memory areas 156H and 156I for storing events of which advance notification is required and advance event notification shot counts. The automatic electronic mail distributing means is made up of an advance event notification program stored in the memory part of the process controller and an automatic mail distribution program of the high-level computer. The advance event notification program is run in free time provided at predetermined time intervals in the normal control of the molding machine by the control program).
Regarding claim 8, Maruyama discloses the learner performs at least one of supervised learning, unsupervised learning and reinforcement learning ([0030], machine learning is classified into various algorithms, such as supervised learning, unsupervised learning, and reinforcement learning, depending on the object and conditions).
Regarding claims 9 and 10, Maruyama discloses estimator (state predication unit 14) estimates an abnormality degree related to the operating state of the injection molding machine ([0032], [0037],[0041],  the teacher data may be configured so that a state variable is set based on state data at a certain time t and the occurrence of alarming or failure in state data at a time (t+α) after a predetermined period of time α is assumed to be the target variable); and the state determination device displays a warning message with a waring icon on a display if a predetermined threshold is exceeded by the abnormality degree estimated by the estimator ([0040]-[0041],[0050] The prediction result output unit 16 outputs the information output from the state prediction unit 15 to the operator. The prediction result output unit 16 may be configured to cause a display device of the failure cause diagnostic device to display the information output from the state prediction unit 15 or to output the information to a centralized control device connected by a network. Further, the prediction of the occurrence of alarming or failure by the state prediction unit 15 may be notified by acoustic or optical means).
Regarding claim 12, Magario discloses the data acquisitor acquires data from a plurality of injection molding machines (110A-100C) connected through a wired or wireless network ([0016], [0018], Fig. 3, using a network, Internet, a LAN, a telephone line or a wireless line connecting a system is collecting production data form the injection molding machines. 
Regarding claim 13, Magario discloses determination device (processor controller 150) is mounted on a management device (high-level computer 140) connected to the injection molding machine (injection molding machine 100) through a wired or wireless network ([0018] and configured to manage the injection molding machine ([0058], [0059] The high-level computer 140 has the function of  directing and administering the plant operation states of the injection molding machine 100 and the peripheral machines 130 such as the mold temperature controller 131 via the process controller 150).

6.2	Claim(s) 3-4,6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magario et al. (US 2004/0093114) in view of Maruyama (US 2017/0028593 A1) further in view of Kubo et al. (US 2018/0164781 A1).
Regarding claims 3, 6 and 11, Magario and Maruyama discloses the limitations of claims 1-2, as state above, but fails to discloses the limitation of claims 3 and 6. However, Kubo discloses such limitation as follow: 
Regarding claims 3 and 6, Kubo discloses the data on the injection molding machine include time-series data (abstract, time-series data acquired by the data logger device and relating to current operation of the machine); the conditions to be stored by the classification condition storage include a condition for dividing the time- series data by a time interval ([0009], [0035] The state observation unit 110 periodically collects the time-series data, recorded by the data logger device 80, as input data. The time-series data that is recorded by the data logger device 80 includes operation modes of the numerical controller 1, instructions being executed, and the like); and the data classifier divides the time-series data by the time interval based on the conditions stored by the classification condition storage and classifies the individual divided data ( Fig. 3A-3B, Fig. 4-5, [0039], each of the plurality of types of time-series data included in the input data for the specified periods stored in the first memory buffer ((i) and (ii) of FIG. 3A).
Kubo, Magario and Maruyama are analogous art. They relate to detecting the abnormal function of the machine. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute predict abnormality of the machine based on the machine learning of Kubo for the teaching of Magario and Maruyama, as state above, in order to automatically and easily be predicted and thus downtime in a machine tool can be reduced. Besides, calculation costs can be reduced by limitation of timing for the learning to the occasions of the occurrence of the abnormalities. Furthermore, signs of important abnormalities can be promptly identified by the notification of the ranking of the abnormalities that may occur.
Regarding claim 4, Magario discloses the time interval is at least one of intervals including mold closing, mold clamping, injection, dwelling, metering, mold opening, ejection and standby intervals in a molding process of the injection molding machine ([0047], [0049, Fig. 1, a mold closing apparatus 120, an injecting apparatus 110, a mold temperature controller 131, a dryer 132, a mold interchanger 133 and a feedstock mixer 134).
Regarding claim 11, the combination of Magario and Kubo disclose
Kubo discloses the estimator estimates an abnormality degree related to the operating state of the injection molding machine ([0011], a prediction unit that predicts occurrence of the abnormality in the machine based on the input data acquired by the state observation unit and the results of the machine learning that are stored in the database); and 
Magario discloses the state determination device outputs at least one of commands for suspension of operation, deceleration or restriction of motor torque to the injection molding machine if a predetermined threshold is exceeded by the abnormality degree estimated by the estimator ([0152], .
Kubo, Magario and Maruyama are analogous art. They relate to detecting the abnormal function of the machine. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute predict abnormality of the machine based on the machine learning of Kubo for the teaching of Magario and Maruyama, as state above, in order to automatically and easily be predicted and thus downtime in a machine tool can be reduced. Besides, calculation costs can be reduced by limitation of timing for the learning to the occasions of the occurrence of the abnormalities. Furthermore, signs of important abnormalities can be promptly identified by the notification of the ranking of the abnormalities that may occur.
Citation Pertinent prior art
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHIRAISHI (US 20150099026) discloses an injection molding system includes an injection molding machine and a data management device. The injection molding machine includes an abnormality detection unit that detects an abnormality of a pressure on a resin in an injection cylinder, and the data management device includes a data storage unit that stores abnormality detection data on the resin pressure, including a resin pressure value obtained when the abnormality of the resin pressure is detected by the abnormality detection unit and the time and date of detection of the abnormality.
Main et al. (US 6,567,709 B1) disclose monitoring refers to the ability to acquire readings from electronic sensors via analog to digital conversion or open/closed contacts of sensors and to be able to display the numerical readings or status and/or to be able to store the result by electronic means.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119